Order entered June 16, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01425-CV

              ALBERT MORRIS AND TILDA MORRIS, ET AL., Appellants

                                               V.

              UNIFIED HOUSING FOUNDATION INC., ET AL., Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-15358

                                           ORDER
       Before the Court is appellants’ June 2, 2014 “objection to May 22nd 2014 order denying

turnover of res, and to sever appeals.” We construe the objection as a motion for reconsideration

of our May 22nd order and DENY the motion.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE